Citation Nr: 0503167	
Decision Date: 02/08/05    Archive Date: 02/22/05

DOCKET NO.  02-00 848	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Detroit, Michigan


THE ISSUE

Entitlement to a compensable evaluation for bilateral 
defective hearing, from the initial grant of service 
connection.  


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


WITNESSES AT HEARING ON APPEAL

The veteran and his wife


ATTORNEY FOR THE BOARD

Christopher Maynard, Counsel

VACATUR

The veteran had active service from December 1956 to December 
1958.  

A March 17, 2003, Board decision denied the claim for a 
compensable evaluation for bilateral defective hearing from 
the initial grant of service connection.  

In June 2003, the veteran submitted a Motion for 
Reconsideration in which he asserted, in essence, that a 
February 2003 VA audiological examination, which was not 
considered by the Board in March 2003, showed that his 
hearing acuity had worsened.  Upon review of that evidence, a 
Deputy Vice Chairman, in September 2003, ordered the March 
17, 2003 decision of the Board vacated and a new decision 
considering that evidence be prepared.  38 U.S.C.A. § 7103; 
38 C.F.R. § 20.904.

VA regulations provide that an appellate decision may be 
vacated by the Board on the Board's own motion when there has 
been a denial of due process.  38 U.S.C.A. § 7104(a); 38 
C.F.R. § 20.904.  

In the instant case, the Board's failure to obtain and 
consider all VA medical records pertaining to his claim for 
an increased rating violated VA's duty to assist under the 
Veterans Claims Assistance Act of 2000, and deprived the 
veteran of his due process.  38 C.F.R. § 3.159 (2004).  

Accordingly, the March 17, 2003 decision of the Board is 
vacated, and a new decision will be entered as if the 
decision denying a compensable evaluation for bilateral 
defective hearing from the initial grant of service 
connection, had never been issued.  




ORDER

The Board's March 17, 2003 decision, which denied a 
compensable evaluation for bilateral defective hearing from 
the initial grant of service connection, is vacated.  



		
	RENÉE M. PELLETIER
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


